Third District Court of Appeal
                               State of Florida

                         Opinion filed October 18, 2017.
         Not final until disposition of timely filed motion for rehearing.
                               ________________

                               No. 3D15-2877
                        Lower Tribunal No. 14-891-A-K
                             ________________


                            The State of Florida,
                                    Appellant,

                                        vs.

                           Derek Lang Shine Jr.,
                                    Appellee.


      An Appeal from the Circuit Court for Monroe County, Mark H. Jones,
Judge.

      Pamela Jo Bondi, Attorney General, and Robert Martinez Biswas, Assistant
Attorney General, for appellant.

     Carlos J. Martinez, Public Defender, and Harvey J. Sepler and Jeffrey Paul
DeSousa, Assistant Public Defenders, for appellee.


Before SUAREZ, EMAS, and LOGUE, JJ.

      SUAREZ, J.

      The State of Florida appeals from the downward departure sentence imposed

on Derek Lang Shine on December 22, 2015. We reverse and remand for the
reasons set forth in the opinion rendered in State v. Shine, 42 Fla. L. Weekly

D1832 (Fla. 3d DCA Aug. 23, 2017) (consolidating 3D15-2876 and 3D15-2877

under case no. 3D15-2876).




                                      2